Exhibit 10.1

Option Award Agreement with Patricia M. Schaubeck

SUFFOLK BANCORP

2009 STOCK INCENTIVE PLAN

FORM OF INCENTIVE STOCK OPTION AGREEMENT

THIS OPTION AGREEMENT (this “Agreement”), dated as of June 18, 2012 (the “Grant
Date”), is made by and between Suffolk Bancorp, a New York corporation (the
“Company”), and Patricia M. Schaubeck (“Participant”).

WHEREAS, the Company has adopted and maintains the Suffolk Bancorp 2009 Stock
Incentive Plan (the “Plan”), pursuant to which incentive stock options may be
granted to purchase shares of the Company’s Common Stock; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant Participant incentive stock options on
the terms and subject to the conditions set forth in this Agreement and the
Plan.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Option.

(a) Grant. The Company hereby grants to Participant an incentive stock option
(the “Option” and any portion thereof, the “Options”) to purchase 20,000 shares
of Common Stock (such shares of Common Stock, the “Shares”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Option is intended to qualify as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code (the “Code”) and shall be
subject to the terms and conditions of Section 5.12 of the Plan.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.

2. Exercise Price. The Exercise Price for each Share subject to the Option shall
be the Fair Market Value of the stock as of the Grant Date and is $  12.21  .

3. Vesting. Except as may otherwise be provided herein, the Option shall become
non-forfeitable (any Options that shall have become nonforfeitable pursuant to
this Section 3, the “Vested Options”) and shall become exercisable according to
the following provisions:

(a) General Vesting. Subject to Participant’s continued employment with the
Company as of any such date (i) Options in respect of 6,667 Shares shall become
Vested Options and shall become exercisable on the first anniversary of the
Grant Date; (ii) Options in



--------------------------------------------------------------------------------

respect of 6,667 Shares shall become Vested Options and shall become exercisable
on the second anniversary of the Grant Date; and (iii) Options in respect of
6,666 Shares shall become Vested Options and shall become exercisable on the
third anniversary of the Grant Date.

(b) Termination of Service. Except as provided in the immediately following
sentence, in the event that Participant incurs a Termination of Service, any
Options that have not theretofore become Vested Options (such Options, the
“Unvested Options”) shall be forfeited by Participant without consideration.
Notwithstanding the foregoing, in the event Participant incurs a Termination of
Employment (i) by the Company without “Cause” (as defined in the Change of
Control Agreement by and among Participant, The Suffolk County National Bank and
the Company dated as of June 18, 2012 (the “Change of Control Agreement”),
(ii) by Participant for “Good Reason” (as defined in the Change of Control
Agreement), or (iii) due to Participant’s death or “Disability” (as defined in
the Company’s long-term disability plan applicable to Participant as in effect
from time to time), any Unvested Option that is outstanding as of immediately
prior to such Termination of Employment shall vest and become exercisable in
full effective as of the date of Termination of Employment.

(c) Change in Control. Any Unvested Options that are outstanding as of
immediately prior to a Change in Control shall vest and become exercisable in
full effective as of the date of such Change in Control.

4. Termination.

(a) The Option, if still outstanding, shall automatically terminate and become
null and void on the first to occur of the following dates:

(i) the tenth anniversary of the Grant Date;

(ii) the second anniversary following Participant’s Termination of Employment,
in the case of a Termination of Employment due to death or, in the case of
Termination of Employment due to Disability, in the event that the Participant
dies within three months of such Termination of Employment;

(iii) the first anniversary following Participant’s Termination of Employment,
in the case of a Termination of Employment due to Disability, unless extended
pursuant to clause (ii) above;

(iv) three months following Participant’s Termination of Employment, in the case
of a Termination of Employment by Participant due to “Retirement” (as such term
is used in the Plan), a Termination of Employment by the Company without Cause
or by Participant for Good Reason;

(v) three months following Participant’s Termination of Employment, in the case
of a Termination of Employment by Participant without Good Reason and other than
due to Retirement; and

(vi) the date of Participant’s Termination of Employment, in the case of a
Termination of Employment by the Company for Cause.

 

-2-



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 4(a) to the contrary and unless a
longer period is provided under Section 4(a), in the event of Participant’s
Termination of Employment for any reason (other than due to a Termination of
Employment for Cause) during the two-year period following a Change in Control,
the Option shall remain outstanding and exercisable until the earlier of (i) the
tenth anniversary of the Grant Date and (ii) the first anniversary of such
Termination of Employment; it being understood that, if Participant exercises
the Option after the date that is three months following such Termination of
Employment, such Option shall be treated as a Nonqualified Stock Option.

(c) Except as otherwise provided in Section 3(b) of this Agreement, upon a
Termination of Employment for any reason, any Unvested Options shall immediately
terminate and be forfeited on the date the Termination of Employment occurs.

5. Exercise Procedures. Subject to the terms of this Agreement, including the
provisions of Sections 2, 3 and 4 above and Section 8 below, Participant may
exercise part or all of the Vested Option by giving the Company a signed written
notice of intent to exercise in accordance with Section 9(b), which shall state
Participant’s election to exercise the Option and the number of Shares in
respect of which the Option is being exercised (which must be a whole number).
Payment of the Exercise Price shall be by any of the following, or a combination
of the following, at the election of Participant: (a) cash, (b) check or
(c) surrender of previously owned Shares (provided that such previously owned
Shares shall have been held by Participant for at least six months at the time
of exercise or were purchased on the open market), or to the extent permitted by
law, broker-assisted cashless exercise. The Board may impose from time to time
such limitations as it deems appropriate on the use of Shares of the Company to
satisfy the Exercise Price of the Option.

6. Compliance with Legal Requirements. The grant and exercise of the Option, and
any other obligations of the Company under this Agreement shall be subject to
all applicable federal and state laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Shares as the Committee may consider appropriate and may require Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of the Shares in
compliance with applicable laws, rules and regulations.

7. Adjustment. In the event of any event described in Section 2.3 of the Plan
occurring after the Grant Date, the adjustment provisions as provided for under
Section 2.3 of the Plan shall apply to the Option.

8. Tax Withholding. As a condition to exercising the Option, in whole or in
part, Participant will pay to the Company, or, pursuant to the withholding
provisions of Section 10.10 of the Plan, make provisions satisfactory to the
Company for payment of, any federal, state or local tax laws in respect of the
exercise of the Option. Participant may elect to have any withholding obligation
satisfied by surrendering to the Company a portion of the Shares that are issued
or transferred to Participant upon the exercise of any Options (but only to the
extent of the minimum withholding required by law) and the Shares so surrendered
by Participant shall be credited against any such withholding obligation at the
Fair Market Value of such Shares on the date of such surrender (and the amount
equal to the Fair Market Value of such Shares shall be remitted to the
appropriate tax authorities).

 

-3-



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Waiver and Amendment. The Committee may waive any conditions or rights
under, or amend any terms of, this Agreement and the Option granted thereunder;
provided that any such waiver or amendment that would materially impair the
rights of Participant or any holder or beneficiary of any Option theretofore
granted shall not to that extent be effective without the consent of
Participant. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.

(b) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

 

if to the Company:   Suffolk Bancorp   4 West Second Street   P. O. Box 9000  
Riverhead, New York 11901   Attention: Director of Human Resources if to
Participant: at the address last on the records of the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or any of its Subsidiaries or Affiliates
or shall interfere with or restrict in any way the right of the Company or any
of its Subsidiaries or Affiliates, which is hereby expressly reserved, to
remove, terminate or discharge Participant at any time for any reason
whatsoever.

(e) Beneficiary. Participant may file with the Company a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company.

 

-4-



--------------------------------------------------------------------------------

The last such designation received by the Company shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Company prior to Participant’s death, and in
no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by Participant, the beneficiary shall be deemed
to be his spouse or, if Participant is unmarried at the time of death, his
estate.

(f) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of Participant and
the beneficiaries, executors, administrators, heirs and successors of
Participant.

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.

(h) Bound by the Plan. By signing this Agreement, Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(i) Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of New York.

(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction and
shall not constitute a part of this Agreement.

(k) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Remainder of page intentionally left blank; signature page to follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

SUFFOLK BANCORP

/s/ Howard C. Bluver

By: Howard C. Bluver Title: President and Chief Executive Officer Patricia M.
Schaubeck

/s/ Patricia M. Schaubeck

[Signature Page to Incentive Stock Option Agreement under the Plan]